Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 2, 2018

                                         No. 04-18-00054-CR

                                       IN RE Jerry Paul ROSE

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On January 31, 2018, relator filed a petition for writ of mandamus. After considering the
petition, the court is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on February 2, 2018.


                                                         _________________________________
                                                         Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
 This proceeding arises out of Cause Nos. B09-410 & B09-540, styled The State of Texas v. Jerry Paul Rose,
pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding.